-The opinion of the Court was delivered 'by
Mr. Justice Jones.
This is an. appeal by defendant from a judgment of the Circuit 'Court affirming the judgment of a magistrate for loss of freight while in the possession of the defendant, $7.13, .and the statutory penalty, $50.00, for failure to adjust the loss within ninety days.
1 Appellant, under its first exception, endeavors toi raise the question -as to the constitutionality of -the act approved May 13, A. D. 1903, entitled “ An act to' further define -connecting lines of comm|on carriers and to fix their liabilities.” There is, however, no basis, for the exception in the record. No liability of a connecting carrier is involved; the undisputed- evidence being that the goods were delivered to defendant and the 'loss' accrued while in defendant’s possession.
2 Under the second' exception, appellant as-sail's thie -constitutionality of the penalty statute approved February 33, 1903, entitled “An act to regulate the manner in which common-carriers doing business in this State shall adjust freight -charges- -and claims- for the loss- of or damla-ge to freight.” This question is settled against appellant 'by the case of Charles v. Atlantic Coast Line R. R. Co., 78 S. C., 36, which has been approved in. other cases.
The remaining exceptions, alleging the total absence of evidence to sustain 'the judgment, can not be sustained. *372The original bill of lading introduced in evidence showed receipt by defendant of six boxes of crackers 'Consigned to plaintiff, Greellyville, S. C., and defendant’s receipt to' the plaintiff -consignee at Greelyville, S. C'., for freight charges on five of said boxes and acknowledging shortage of one box (for loss- of wbi-cb the suit was brought) showed that the loss occurred while the goods- were in defendant’s possession.
The judgment of the Court -is affirmed.